Case: 15-10704      Date Filed: 02/18/2016   Page: 1 of 6


                                                           [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                   No. 15-10704
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 1:13-cr-20616-JIC-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

DARRYL BURKE,
a.k.a David Middleton,
a.k.a James Duncan,
a.k.a. Donald Brown,
a.k.a. Dr. Jeffrey Burke,

                                                             Defendant-Appellant.

                             ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (February 18, 2016)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 15-10704       Date Filed: 02/18/2016       Page: 2 of 6


      On November 5, 2014, after a jury found him guilty of conspiracy to commit

bank fraud and wire fraud and four counts of bank fraud, Darryl Burke was

sentenced to concurrent prison terms of 360 months. His appeal of his convictions

and sentences is pending before this court. United States v. Burke, Case No. 14-

13758. On January 21, 2015, Burke, proceeding pro se, moved the District Court

to provide him with a copy of the master jury wheel records pursuant to 28 U.S.C.

§ 1867(f) 1 and 1868.2 The court denied the motion for lack of jurisdiction because

Burke’s convictions and sentences were pending on appeal in this court. Burk

appeals the ruling, arguing that the court retained jurisdiction to entertain his
      1
          28 U.S.C. § 1867. Challenging compliance with selection procedures, states:

      (f) The contents of records or papers used by the jury commission or clerk in connection
      with the jury selection process shall not be disclosed, except pursuant to the district court
      plan or as may be necessary in the preparation or presentation of a motion under
      subsection (a), (b), or (c) of this section, until after the master jury wheel has been
      emptied and refilled pursuant to section 1863(b)(4) of this title and all persons selected to
      serve as jurors before the master wheel was emptied have completed such service. The
      parties in a case shall be allowed to inspect, reproduce, and copy such records or papers
      at all reasonable times during the preparation and pendency of such a motion. Any person
      who discloses the contents of any record or paper in violation of this subsection may be
      fined not more than $1,000 or imprisoned not more than one year, or both.

      2
          28 U.S.C. § 1868. Maintenance and inspection of records, states:


      After the master jury wheel is emptied and refilled pursuant to section 1863(b)(4) of this
      title, and after all persons selected to serve as jurors before the master wheel was emptied
      have completed such service, all records and papers compiled and maintained by the jury
      commission or clerk before the master wheel was emptied shall be preserved in the
      custody of the clerk for four years or for such longer period as may be ordered by a court,
      and shall be available for public inspection for the purpose of determining the validity of
      the selection of any jury.

                                                2
                Case: 15-10704    Date Filed: 02/18/2016    Page: 3 of 6


motion because the motion’s subject matter is collateral to the issues raised in the

pending appeal, and that he has an unqualified right to inspect the jury records

pursuant to Test v. United States, 420 U.S. 28, 95 S. Ct. 749, 42 L. Ed. 2d 786

(1975), and § 1868. We agree that the District Court had jurisdiction to hear

Burke’s motion but affirm its decision on the ground that neither § 1867(f) nor §

1868 provides Burke the relief he seeks.

        The filing of a notice of appeal does not prevent a district court from

entertaining motions on matters collateral to the issues pending on appeal. Mahone

v. Ray, 326 F.3d 1176, 1179 (11th Cir. 2003). In Mahone, the District Court

retained jurisdiction to rule on a motion for sanctions under Federal Rule of Civil

Procedure 11 because the issues were “collateral to the merits of an appeal.” Id. at

1180.

        One of the purposes of the Jury Selection and Service Act, 28 U.S.C. § 1861,

et seq., is to ensure that parties have access to juries selected at random from a fair

cross section of the community. 28 U.S.C. § 1861; United States v. Price, 573
F.2d 356, 360 (5th Cir. 1978).

        Subsection (a) of § 1867 provides:

        In criminal cases, before the voir dire examination begins, or within
        seven days after the defendant discovered or could have discovered,
        by the exercise of diligence, the grounds therefor, whichever is earlier,
        the defendant may move to dismiss the indictment or stay the
        proceedings against him on the ground of substantial failure to comply
        with the provisions of this title in selecting the grand or petit jury.
                                             3
                Case: 15-10704        Date Filed: 02/18/2016      Page: 4 of 6




28 U.S.C. § 1867(a). The contents of records or papers used in the jury selection

process may not be disclosed until after the master jury wheel has been emptied

unless necessary for the preparation and pendency of a motion under subsection

(a), (b), or (c).3 See 28 U.S.C. § 1867(f). “The parties in a case shall be allowed to

inspect, reproduce, and copy such records or papers at all reasonable times during

the preparation and pendency of such a motion.” Id.

       After the jury wheel is emptied and refilled, and after all persons selected

before emptying have completed their service, 28 U.S.C. § 1868 requires the clerk

to preserve for four years, or longer if required by court order, all records and

papers compiled and maintained by the jury commission or clerk before the master

wheel was emptied. 28 U.S.C. § 1868. Section 1868 further states that these

preserved records “shall be available for public inspection for the purpose of

determining the validity of the selection of any jury.” Id.

       In Test v. United States, prior to trial, the defendant filed a motion to dismiss

his indictment claiming that the master lists from which the grand jury was

selected, and from which the petit jury would be selected, disproportionately

excluded persons with Spanish surnames, students, and blacks. 420 U.S. at 28-29,


       3
         Neither subsection (b) nor (c) of § 1867 is relevant here. Subsection (b) authorizes the
Attorney General of the United States to seek dismissal the indictment for failure to comply with
the provisions regarding jury selection, and subsection (c) applies only to civil cases. 28 U.S.C.
§ 1867(b), (c).
                                                4
               Case: 15-10704      Date Filed: 02/18/2016   Page: 5 of 6
95 S. Ct. at 750. Attached to his motion was another motion requesting permission

to inspect and copy the jury lists pertaining to his indictment. Id. at 29, 95 S. Ct. at

750. After the District Court denied both motions and the Court of Appeals

affirmed, the Supreme Court vacated the judgment and remanded the case,

concluding that the defendant was erroneously denied access to the lists. Id. The

Court stated that the defendant had an essentially unqualified right to inspect the

jury lists pursuant to § 1867(f), which grants access in order to aid parties in the

preparation of their motion to dismiss. Id. at 30, 95 S. Ct. at 751. “[W]ithout

inspection, a party almost invariably would be unable to determine whether he has

a potentially meritorious jury challenge.” Id.

      Burke is not entitled to the relief he seeks. He is not entitled to relief under

§ 1867(f), which governs access to jury records before the master jury wheel has

been emptied, because § 1867(f) only permits disclosure of the records during the

pendency of a pre-voir dire motion to stay proceedings or dismiss the indictment.

And Burke filed no such motion prior to the voir dire held at the commencement of

his trial. He is not entitled to relief under § 1868 because it directs the court clerk

to preserve the jury records and make them available for public inspection after the

master jury wheel has been emptied, and he has failed to allege that the master

jury wheel has been emptied, or that the clerk has not retained or made the records

available for public inspection.


                                           5
     Case: 15-10704   Date Filed: 02/18/2016   Page: 6 of 6


AFFIRMED.




                              6